 Case 2:20-cv-07234-GW-GJS Document 15 Filed 09/17/20 Page 1 of 6 Page ID #:55

                                                                            JS -6
1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
     CHROME HEARTS LLC, a Delaware           )   CASE NO.: CV 20-7234-GW-GJSx
12   Limited Liability Company,              )
                                             )   ORDER RE PERMANENT
13                                           )   INJUNCTION AND VOLUNTARY
                              Plaintiff,     )   DISMISSAL OF DEFENDANT WITH
14                                           )   PREJUDICE
                 vs.                         )
15                                           )
     BLUE APPLE JEWELRY, INC., a             )
16
     California Corporation; and DOES 1-10, ))
17   inclusive,                              )
                                             )
18                            Defendants.    )
                                             )
19                                           )
20
21         WHEREAS Plaintiff Chrome Hearts LLC (“Chrome Hearts” or “Plaintiff”) has
22   filed a Complaint in this action charging, inter alia, Defendant Blue Apple Jewelry,
23   Inc., (“Blue Apple” or “Defendant”) with trademark infringement, unfair competition
24   and related common and state law claims arising from Defendant’s alleged unauthorized
25   manufacture, production, distribution, advertisement, offering for sale, and/or sale of
26   products bearing unauthorized reproductions of the Chrome Hearts Marks (attached
27   hereto and incorporated herein as Exhibit A).
28

                                                 1
     [PROPOSED] ORDER GRANTING PERMANENT INJUNCTION AND VOLUNTARY DISMISSAL OF DEFENDANTS
 Case 2:20-cv-07234-GW-GJS Document 15 Filed 09/17/20 Page 2 of 6 Page ID #:56



1          WHEREAS, the parties have entered into a Settlement Agreement and Mutual
2    Release to fully resolve all of the claims in this action among the parties;
3          WHEREAS, without any admission of liability, Defendant has consented to entry
4    of a permanent injunction under the terms below, IT IS HEREBY ORDERED that:
5          1.     Defendant and its agents, servants, employees and all entities and/or
6    persons in active concert and participation with him are hereby permanently restrained
7    and enjoined from infringing upon the Chrome Hearts Marks in Exhibit A, including,
8    but not limited to:
9                 a.       manufacturing, importing, advertising, marketing, promoting,
10   supplying, distributing, offering for sale, or selling the Accused Products or any other
11   products which bear the Chrome Hearts Marks and/or any marks confusingly similar
12   thereto;
13                b.       engaging in any other activity constituting unfair competition with
14   Chrome Hearts, or acts and practices that deceive consumers, the public, and/or trade,
15   including without limitation, the use of designations and design elements used or
16   owned by or associated with Chrome Hearts; and
17                c.       committing any other act which falsely represents or which has the
18   effect of falsely representing that the goods and services of Defendant are licensed by,
19   authorized by, offered by, produced by, sponsored by, or in any other way associated
20   with Chrome Hearts.
21         WHEREAS, Plaintiff and Defendant have further agreed as follows, and IT IS
22   HEREBY FURTHER ORDERED that:
23         2.     This Court has jurisdiction over the parties herein and has jurisdiction over
24   the subject matter hereof pursuant to 15 U.S.C. § 1121.
25         3.     The Parties’ Stipulation to and entry of this Order shall serve to bind and
26   obligate the Parties hereto.
27         4.     Each Party shall bear their own attorneys’ fees and costs associated with
28   the present action with neither one to be deemed as the prevailing Party.

                                                   2
                                            [PROPOSED] ORDER
 Case 2:20-cv-07234-GW-GJS Document 15 Filed 09/17/20 Page 3 of 6 Page ID #:57



1          5.     The jurisdiction of this Court is retained for the purpose of enforcing or
2    modifying the Permanent Injunction granted by this Order.
3          6.     Except as provided for herein, Defendant is hereby dismissed with
4    prejudice.
5
6    IT IS SO ORDERED.
7     DATED: September 17, 2020
8                                         By:   _________________________________
                                                Honorable George H. Wu
9                                               United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
                                         [PROPOSED] ORDER
 Case 2:20-cv-07234-GW-GJS Document 15 Filed 09/17/20 Page 4 of 6 Page ID #:58



1                                    EXHIBIT A
2
3     Mark                            U.S. Reg.        Goods/Services
                                      No(s).
4
           CHROME HEARTS              1,665,791        Inter alia jewelry, belt
5                                                      buckles, clothing
6                                     2,118,026        Inter alia handbags, wallets,
                                                       men’s and women’s clothing
7
                                      2,216,570        Jewelry made wholly or in
8                                                      part of precious metal;
9                                                      namely, rings, earrings,
                                                       necklaces, bracelets, cuff
10                                                     links, key rings, belt buckles,
11                                                     watches and tie fasteners.
12                                    2,216,575        Clothing; namely, tee shirts,
                                                       shirts, tank tops, pants, chaps
13                                                     jeans, sweaters and jackets.
14                                    2,307,126        Jewelry made wholly or in
15                                                     part of precious metal,
                                                       namely, rings, earrings,
16                                                     necklaces, bracelets, cuff
17                                                     links, key rings, belt buckles,
                                                       watches and tie fasteners.
18
                                      2,408,082        Men's and women's clothing;
19                                                     namely, jeans, leather pants,
20                                                     skirts, jackets, chaps,
                                                       sweaters, vests, tee-shirts and
21                                                     shirts.
22
23                                    3,388,911        Clothing, namely, tee shirts,
                                                       shirts, tank tops, sweatshirts,
24                                                     sweat pants, sweaters and
25                                                     hats.
26                                    3,385,449        Jewelry, namely, bracelets,
                                                       rings, watch bands, necklaces
27                                                     and lighters made of precious
28                                                     metals

                                           4
                                    [PROPOSED] ORDER
 Case 2:20-cv-07234-GW-GJS Document 15 Filed 09/17/20 Page 5 of 6 Page ID #:59



1     Mark                            U.S. Reg.        Goods/Services
                                      No(s).
2
                                      3,388,920        Clothing, namely, tee shirts,
3                                                      shirts, sweatshirts, jackets
4                                                      and pants.
                                      4,494,782        Jewelry, namely, rings,
5
                                                       earrings, necklaces, bracelets,
6                                                      cuff bracelets, brooches, tie
                                                       fasteners, cuff links, watch
7
                                                       bracelets.
8                                     3,605,860        Jewelry, namely, rings,
9                                                      earrings, pendants, necklaces,
                                                       bracelets, cuff bracelets, cuff
10
                                                       links, watch bracelets and key
11                                                     rings made of precious metals
12                                    3,606,059        Clothing, namely, tee shirts,
                                                       shirts, tank tops, sweaters,
13                                                     sweat shirts, sweat pants,
14                                                     jeans, pants, jackets, coats
                                                       and hats
15
                                      3,877,137        Clothing, namely, tee shirts,
16                                                     shirts, tank tops, sweaters,
17                                                     sweat shirts, sweat pants,
                                                       jeans, leather pants, coats,
18                                                     jackets, hats, socks,
19                                                     underwear and footwear.
20                                    3,894,026        Jewelry, namely, rings,
                                                       earrings, pendants, cuff
21                                                     bracelets, bracelets,
22                                                     necklaces, cuff links, watch
                                                       bracelets, brooches and dog
23                                                     tags for wear by humans for
24                                                     decorative purposes.
25
26
27
28

                                           5
                                    [PROPOSED] ORDER
 Case 2:20-cv-07234-GW-GJS Document 15 Filed 09/17/20 Page 6 of 6 Page ID #:60



1     Mark                            U.S. Reg.        Goods/Services
                                      No(s).
2
                                      4,494,838        Jewelry, namely, rings,
3                                                      earrings, necklaces, bracelets,
4                                                      cuff bracelets, tie fasteners,
                                                       brooches, pendants, cuff
5                                                      links, key rings made of
6                                                      precious metals and watch
                                                       bracelets.
7
                                      4,510,024        Clothing, namely, tee shirts,
8                                                      shirts, tank tops, sweaters,
                                                       sweat shirts, sweat pants,
9
                                                       vests, jackets, jeans, leather
10                                                     pants, dresses, skirts,
                                                       swimwear, undergarments,
11
                                                       hats and footwear.
12
                                      4,510,061        Jewelry, namely, earrings,
13                                                     rings, bracelets, cuff
                                                       bracelets, necklaces,
14
                                                       pendants, brooches, cuff
15                                                     links, tie fasteners and watch
                                                       bracelets, key rings of
16
                                                       precious metals.
17
18
19
20
21
22
23
24
25
26
27
28

                                           6
                                    [PROPOSED] ORDER
